Citation Nr: 1644546	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  10-26 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to a service-connected back disability and anxiety disorder.

2.  Entitlement to an earlier effective date prior to July 9, 2010 for service connection for erectile dysfunction (ED).

3.  Entitlement to an earlier effective date prior to July 9, 2010 for the award of special monthly compensation (SMC) for loss of use of a creative organ.

4.  Entitlement to a higher initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to February 1992.

This case has a long procedural history and came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.
 
In a December 2006 rating decision, the RO increased the disability rating for the Veteran's service-connected low back disability from 10 percent to 20 percent, effective on the date of his claim and denied entitlement to a TDIU.  

In a July 2008 rating decision, the RO continued a 30 percent rating for anxiety disorder and a 20 percent rating for a low back disability, and denied entitlement to service connection for radiculopathy of both lower extremities, a disability of the upper extremities, PTSD, sleep apnea, a heart condition, and hypertension, and a TDIU. 

In an April 2009 rating decision, in pertinent part, the RO denied service connection for a bilateral knee condition and headaches.   An August 2011 rating decision increased the Veteran's disability rating for anxiety disorder from 30 percent to 50 percent, and the rating for his low back disability from 20 percent to 40 percent, granted service connection for ED and a noncompensable rating, and granted SMC, each effective July 9, 2010.  In a September 2012 rating decision, the RO granted entitlement to a TDIU and DEA benefits effective July 9, 2010. 

In a December 2014 decision and remand, the Board denied service connection for hypertension, granted a separate 10 percent rating for S1 radiculopathy of the left lower extremity, and denied entitlement to an earlier effective date prior to July 9, 2010 for the grant of service connection for ED and SMC based on loss of use of a creative organ.  

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 memorandum decision, the Court vacated only that part of the Board's December 2014 decision that denied entitlement to service connection for hypertension, denied a higher initial rating in excess of 10 percent for radiculopathy of the left lower extremity, and denied entitlement to an earlier effective date for service connection for ED and SMC.  The Board's December 2014 decision was vacated only as to these matters, and the issues were remanded.  The case was subsequently returned to the Board.

There are other issues that are not currently in appellate status.  In its December 2014 decision and remand, the Board remanded the following issues to the Agency of Original Jurisdiction (AOJ) for additional development:  entitlement to service connection for PTSD, a disability of the upper extremities, sleep apnea, a heart condition, headaches, and a bilateral knee disability, entitlement to a separate disability rating for radiculopathy of the right lower extremity, increased disability ratings for anxiety disorder, a low back disability, and ED, and earlier effective dates for the grants of a TDIU and DEA.  A review of the claims file and VACOLS reflects that the AOJ is still processing these issues, and they are not currently before the Board.  

The Board previously referred the following issues to the AOJ:  entitlement to service connection for urinary frequency, abdominal pain, an ankle disability, and pubic symphysis.  These issues are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b).  In its February 2016 memorandum decision, the Court found that the Veteran's recently raised issue of entitlement to a separate rating for a bowel impairment is related to the Veteran's claim for a higher rating for his back disability.  This matter is also referred to the AOJ for appropriate action.

The issues of entitlement to service connection for hypertension and to a higher initial rating for service-connected radiculopathy of the left lower extremity are REMANDED to the AOJ.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for ED was received on September 5, 2008.

2.  There is competent and credible lay evidence that ED was manifested on September 5, 2008. 


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of September 5, 2008, but no earlier, for the grant of service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 5107 (b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2015).

2.  The criteria for an earlier effective date of September 5, 2008, but no earlier, for the grant of SMC based upon loss of use of a creative organ have been met. 38 U.S.C.A. §§ 1114 (k), 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to the Veteran's claims for earlier effective dates for the grants of service connection for erectile dysfunction and SMC

Although the Board has previously remanded the issue of entitlement to a compensable disability rating for ED because there may be outstanding private medical records, the issue of entitlement to an earlier effective date for erectile dysfunction is not inextricably intertwined with the increased rating claim, as the requested records are dated after the current effective date (the date of his claim). See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, remand of the issue of entitlement to an earlier effective date for the grant of service connection for erectile dysfunction is not warranted. 


Earlier Effective Date Claims

In the August 2011 rating decision, the RO granted service connection for ED secondary to the Veteran's service-connected low back disability because at his September 16, 2010 VA examination, the examiner found that the Veteran was unable to have an erection because of his low back disability.  

The RO has granted service connection for ED (as secondary to a service-connected low back disability), and entitlement to SMC based on loss of use of a creative organ, each effective from July 9, 2010.  The Veteran essentially contends that an earlier effective date should be assigned, because he filed a claim for ED on August 16, 2008.  See October 2011 notice of disagreement.

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (b)(2)(ii) (2015).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.  

The effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R.§ 3.400 (b)(2)(i) (2015). 

A claim for service connection under 38 C.F.R. § 3.310 (a) requires VA to apply the same rules for effective dates for secondarily service-connected conditions as are applied for directly service-connected conditions.  Ellington v. Nicholson, 22 Vet. App. 141, 144-45 (2007), aff'd 541 F.3d 1364 (Fed. Cir. 2008).

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1 (p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The mere presence of a disability does not establish an intent on the part of a Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

In its February 2016 memorandum decision, the Court noted that the appellant argued, and the Secretary of VA agreed, that the Board erred in denying effective dates earlier than July 9, 2010, for the award of service connection for ED and award of SMC without addressing a September 2008 lay statement and a September 2010 VA medical examiner's note.  The VA Secretary conceded that the Board did not provide a competency and credibility determination regarding the Veteran's assertion in a September 2008 lay statement as to the date he first experienced ED.  In addition, the Secretary conceded that the Board did not consider the September 2010 medical examiner's note that recorded the Veteran's assertion that his ED "began 'around the same time as the back condition. . . .'" 

The Court noted that the Board found that the date entitlement arose was September 16, 2010, the date the appellant was first diagnosed with ED, and that the Board acknowledged that the appellant's September 5, 2008, lay statement was an informal claim for benefits for ED but determined that there was no medical or competent lay evidence of record to show that entitlement arose prior to September 16, 2010.  The Court observed that entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (citing to the rule of 38 U.S.C. § 5110(a) that the effective date shall be fixed in accordance with "facts found").  The Court concluded that the Board erred when it did not determine the competency and credibility of both the Veteran's September 2008 lay statement regarding when he first experienced ED and the September 2010 medical examiner's note in which the examiner recorded his lay assertion that his ED began "around the same time as the back condition," which has been noted as early as August 1995.  See DeLisio, 25 Vet.App. at 56; McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (holding that the Board is required to assess the credibility and probative weight of evidence); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence may be deemed competent and sufficient to establish a diagnosis of condition if (1) the layperson is competent to identify a medical condition; (2) the layperson is reporting a contemporaneous medical condition; or (3) the lay testimony is later supported by a medical professional).  The Court remanded the claim in order for the Board to provide an adequate statement of reasons or bases regarding the September 2008 lay statement and the September 2010 medical examiner's note in accordance with DeLisio.

A review of the record reveals that on VA general medical examination in May 1998, the Veteran denied any symptoms referable to the genitals.

On VA spine examination in December 2006, the Veteran complained of low back pain and stiffness, and weakness of the legs, and incapacitating episodes.  He had no complaints of ED, and a genital examination was within normal limits.  An X-ray study showed spinal stenosis.  The diagnosis was low back sprain with lumbar spinal stenosis.

In a letter dated on August 16, 2008 that was received by VA on September 5, 2008, the Veteran stated that he had ED, and he took Piroxicam for this condition.  He included this statement in the section of his letter pertaining to the severity of his service-connected low back disability.  In the prior December 2014 Board decision, the Board found that this statement constituted an informal claim for service connection for ED.  

A review of the claims folder reveals the first claim, formal or informal, seeking service connection for ED was the Veteran's claim received by the RO on September 5, 2008, several years after separation from service.

On VA spine examination on September 16, 2010, the Veteran reported that he had erectile dysfunction (ED) in relation to his spine condition.  He reported that he could not achieve and maintain an erection.  On examination of the genitals, no abnormalities were found.  The diagnoses were multilevel spondylotic degenerative changes of the lower lumbar spine, spondylosis, and muscle spasm of the back (low back sprain). In an addendum, the examiner diagnosed ED related to the lumbar spine.  The examiner noted that the Veteran reported onset of ED around the same time as the back condition.

The Board finds that although the Veteran is competent to report the existence and date of onset of his ED, the Board must also determine whether his statements are also credible.  The Board finds that the Veteran's statement that his ED began at the same time as his back disability (i.e. in service), is not credible, as it is inconsistent with his earlier statements, including those made to examiners, as to the date of onset of this condition.

The September 16, 2010 VA examination report is the first medical evidence of record that reflects a diagnosis of ED.  However, the Board finds that the Veteran's statement in his September 5, 2008 claim to the effect that he currently had ED is both competent and credible evidence showing that ED was manifested on that date.

As noted, the effective date of the award of service connection is not based on the date of the earliest competent evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde, supra.  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Id.  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157 (b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Sears, supra.  Such circumstances are not shown here.

The Veteran's claim was not received within one year of his separation from service.  Thus, governing law and regulation provide that the proper effective date in this case is the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R.§  3.400 (b)(2)(i).  In this case, although the Veteran has contended that he had ED prior to September 5, 2008, the first claim for service connection for this condition was received on September 5, 2008. Thus, governing law and regulation provide that the proper effective date in this case may be no earlier than the date of receipt of the claim.

As there is no evidence of VA receipt of a written claim, formal or informal, for service connection for ED until September 5, 2008, and as this was more than a year after service, service connection may be no earlier than September 5, 2008, the date of VA receipt of the claim.  Entitlement to an earlier effective date of September 5, 2008 for the award of service connection for ED is granted.  38 U.S.C.A. § 5107(b).



SMC

SMC is available for loss of use of a creative organ. See 38 C.F.R. § 4.115 (b), Diagnostic Code 7522 Note 1 (2015); see also 38 U.S.C.A. § 1114 (k) (West 2014); 38 C.F.R. § 3.350 (a) (2015).  In the present case, the Veteran was awarded SMC based on loss of use of a creative organ at the same time that service connection was established for ED.  SMC based on loss of use of a creative organ is awarded when it is "...the result of service-connected disability...." 38 U.S.C.A. § 1114 (k) (West 2014).  As noted above, the date entitlement arose with regard to ED was September 5, 2008.  An earlier effective date of September 5, 2008 is also warranted for SMC.  An even earlier effective date for SMC is not warranted as ED was not service-connected prior to that date.  38 U.S.C.A. § 5107 (b) (West 2014). The appeal for an earlier effective date of September 5, 2008 for the grant of SMC is granted.


ORDER

An earlier effective date of September 5, 2008 for the grant of service connection for erectile dysfunction is granted. 

An earlier effective date of September 5, 2008, for the grant of SMC for loss of use of a creative organ is granted.


REMAND

In light of the Court's memorandum decision, the Board finds that remand of the issues of entitlement to service connection for hypertension and to a higher rating for radiculopathy of the left lower extremity is required.

With regard to the claim of service connection for hypertension, the Court concluded that the Board erred in not discussing whether the lay statements as to the appellant's symptomatology met the "low threshold" of indicating that his hypertension was related to his anxiety disorder, and that the Board's statement of reasons or bases was therefore inadequate, citing McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006) and Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  The Court stated that unlike the lay evidence in Waters, here, the appellant's lay statements are in regard to symptomatology- not only etiology-and do not merely contain generalized nexus statements.  The Court noted that the Veteran's 2008 statements specifically noted that his blood pressure becomes elevated when he suffers panic and anxiety attacks and that he knows his blood pressure is elevated because during a panic attack he "feel[s] like fainting."  The Court remanded the hypertension claim in order for the Board to address the McLendon elements and determine whether the appellant is entitled to a medical nexus examination. 

In light of the Court's holding, the Board will remand the hypertension claim for a VA examination with a medical opinion as to whether current hypertension is related to service or a service-connected disability.  The VA examiner must review the claims file, including a June 2008 VA Authorization and Consent to Release Information to VA (VA Form 21-4142) in which the Veteran stated, "When I get an anxiety attack it raises my blood pressure 145/100 or more that I feel like fainting, this is causing damaging or damages the heart."  The Board notes that private medical records dated from 2003 to 2004 reflect treatment for hypertension with hypertensive cardiomyopathy.

With regard to the appeal for a higher rating for radiculopathy of the left lower extremity, the Court noted that the Board had remanded the appellant's claims for radiculopathy of the back and right lower extremity for the RO to obtain private medical records identified in an October 2013 release form and to provide the appellant with an examination to assess the severity of the appellant's low back disability, to include any neurological manifestations.  The October 2013 release form indicates that the missing records pertain to the "lower extrem[it]y" and low back.  The Court determined that the missing records referred to in the October 2013 release form are relevant to the claim on appeal, and the Board clearly erred in not considering them.  Because the release form referred to the appellant's "lower extremity" in general, the missing records would appear to pertain to both the right and left lower extremities, and are relevant as they cover the period from April 2011 to October 2013.  The Court stated that the missing relevant records dated after the September 2011 report may include information regarding the severity of the appellant's radiculopathy of the left lower extremity, and the Board has already directed VA to obtain and consider these records in readjudicating the appellant's other radiculopathy claims for his back and right lower extremity.  The Court found that the information contained in these additional, subsequent records may show that the appellant is entitled to a higher, staged rating for the left lower extremity radiculopathy as well.  See Hart v. Mansfield, 21 Vet.App. 505, 510 (2007) (holding "staged ratings" are appropriate where "factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"); Fenderson v. West, 12 Vet.App. 119, 126 (1999) (allowing for "staged" ratings).  The Court remanded this claim for the Board to consider the missing evidence described in the October 2013 release form.  See Gutierrez v. Principi, 19 Vet.App. 1, 10 (2004) (holding that, where the record is inadequate, remand is generally the appropriate remedy). 

A VA examination should also be conducted to ascertain the current level of severity of the service-connected radiculopathy of the left lower extremity. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Relevant records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any additional relevant VA or private medical records of treatment for hypertension and radiculopathy of the lower extremities which are not already on file, and associate them with the electronic claims file. 

Ensure that the medical records identified in the Veteran's October 2013 VA Form 21-4142 have been obtained and are associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of the current hypertension.  The claims file must be made available to and reviewed by the examiner in connection with the examination. The examiner is asked to respond to the following questions:

(a) Indicate the likelihood (very likely, as likely as not, or unlikely) that any service-connected disability caused or, alternatively, permanently aggravated, any current hypertension.

(b) Indicate the likelihood (very likely, as likely as not, or unlikely) that hypertension is related to service.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected radiculopathy of the left lower extremity. All necessary tests and studies should be performed. The claims file must be made available to and reviewed by the examiner in connection with the examination. 

4.  Then readjudicate the claims on appeal, with consideration of the additional evidence obtained since the statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


